     Case 1:18-cv-01200-ALC-OTW Document 130 Filed 04/27/20 Page 1 of 2




                                            FOUNDED 1888

                                      270 MADISON AVENUE                    SYMPHONY TOWERS
                                                                          750 B STREET - SUITE 1820
                                       NEW YORK, NY 10016
                                                                            SAN DIEGO, CA 92101
   LYDIA KEANEY REYNOLDS                   212-545-4600                          619-239-4599
    DIRECT DIAL: 212-545-4662
                                                                             111 WEST JACKSON
     FACSIMILE: 212-686-0114
                                                                                 SUITE 1700
      reynolds@whafh.com                                                     CHICAGO, IL 60604
                                                                                312-391-5059




                                            April 27, 2020
                                          March 18, 2020
VIA ECF
Hon. Ona T. Wang
United States Magistrate Judge             Memo Endorsed
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007


       Re:      Moses v. Consolidated Edison Co. of New York, Inc., et al.,
                No. 18-cv-1200-ALC-OTW


Dear Judge Wang:

       We write in response to Defendant Con Edison’s April 24, 2020 letter to the Court
requesting a thirty-day extension of Defendants’ deadline to file their opposition to Plaintiffs’
Motion for Conditional Certification and Court-Authorized Notice Pursuant to 29 U.S.C. §
216(b) (Dkt. Nos. 114-116 and 123).

        As Your Honor is likely aware, on April 17, 2020, a related action, Ballast v. Griffin
Indus., LLC, No. 1:20-cv-3108, was filed with this Court. We, as counsel for Plaintiffs in the
above-referenced Moses action, have been in communication with counsel for the Ballast
plaintiffs, and we have been able to coordinate an agreement to Defendant Con Edison’s request
to extend Defendants’ opposition deadline from April 29, 2020 until May 29, 2020. Thus,
Plaintiffs no longer oppose Defendant Con Edison’s request, and Plaintiffs request that the
deadline for Plaintiffs to file a reply memorandum be extended twenty-one days, from the
current deadline of May 29, 2020, to June 19, 2020.
                      Application Granted. Opposition due May 29, 2020. Reply due June 19, 2020
                      The Clerk is directed to close ECF 127.

                      SO ORDERED.


                      ________________
                      Ona T. Wang 4/27/20
                      U.S.M.J.
          Case 1:18-cv-01200-ALC-OTW Document 130 Filed 04/27/20 Page 2 of 2



        In the coming days, the parties intend to file (i) a joint letter updating the Court on
various discovery-related matters; and (ii) a joint stipulation to consolidate this action and the
Ballast action, along with a proposed consolidated amended complaint.



                                               Kind regards,

                                               /s/ Lydia Keaney Reynolds___
                                               Lydia Keaney Reynolds
cc:        All counsel (via ECF)



/808731
